DETAILED ACTION
This action is in response to the amendments filed on 11/30/2021.
Claims 3 and 7 have been canceled.
Claims 1-2, 4-6, 8-11, 15-18, and 20 have been amended.
Claims 21-22 are new.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. 

102/103 Rejection
	The Applicant’s Representative (AR) remarks for the amended claim that prior art does not disclose the limitations. The Examiner disagrees by the following rationale.
	AR more specifically refers to amended limitation of “wherein the acceleration of the AV is controlled such that a maximum acceleration of the AV while the AV traverses the region is less than or equal to the computed magnitude of the acceleration of the vehicle in the region” is not disclosed by prior art McNeil. AR states that McNeil only discloses that the maximum acceleration for the AV is based on a road surface coefficient of friction for the tire (referred to as the anomaly). When the anomaly exists, it then determines the motion plan to account for the 
	The AR makes similar remarks for claim 15 and Examiner disagrees by similar rationale of claim 1 above. 
	The AR makes similar remarks for claim 18 and Examiner disagrees by similar rationale of claim 1 above. 

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.





Claims 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190155289 (“McNeil”).

As per claim 18 McNeil discloses a system comprising: a first autonomous vehicle (AV) [Fig. 1 AV system]; and
a server computing device in communication with a fleet of AVs, the first AV included in the fleet of AVs, the server computing device configured to perform the following acts [¶ 20 be [part of a fleet of AV… (e.g., an operator of the fleet…)]: 
updating map data pertaining to an operational region of the fleet of AVs responsive to receiving surface data indicative of a measure of traction of a driving surface in the operational region, wherein the surface data is received from a second AV in the fleet of AVs [¶ 20 the autonomous vehicle can be configured to determine a geographic location
associated with the anomaly and communicate data indicating the anomaly and/or the geographic location to a remotely located computing system (anomalies include coefficient of friction, e.g., due to gravel, sand, oil, water, ice…), ¶  22-23]; and 
transmitting the updated map data to the first AV, wherein the updated map data includes the surface data, wherein subsequent to the first AV receiving the updated map data, the first AV controls acceleration of the first AV when the first AV is traveling on the driving surface based upon the surface data [¶ 20 associated with the fleet, ¶ 50 yaw rate determination, Fig. 3 (AV-1 and AV-2], Fig. 6 communicate data indicating anomaly and geographic location] and wherein the acceleration of the first AV is controlled such that a maximum acceleration of the first AV is set based on the measure of traction of the driving surface in an area in which the first AV is traveling [¶ 17 anomaly data (traction/wheel friction) determine a maximum, ¶ 22 the autonomous vehicle can be associated with one or more other autonomous vehicles (e.g., as part of a fleet of autonomous vehicles, and/or the like), and the other autonomous vehicle(s) could be impacted by the anomaly. Accordingly, the remotely located computing system can communicate data indicating the anomaly and/or the geographic location lateral acceleration for AV to prevent the AV from exceeding its frictional capabilities, ¶ 23 the other autonomous vehicle can determine that it is proximate to the geographic location where the original autonomous vehicle determined an anomaly existed ( e.g., experienced a reduced coefficient of friction, and/or the like), can determine a motion plan that takes into account the anomaly ( e.g., can determine a maximum lateral acceleration to prevent it from exceeding]. 

As per claims 19 McNeil discloses further wherein the updated map data is indicative of a future time, wherein subsequent to the future time the first AV controls acceleration of the first AV based upon a second measure of traction of the driving surface [¶ 20 associated with the fleet, ¶ 23 receive data indicating anomaly, subsequently determine… motion plan].
As per claim 20 McNeil discloses further the measure of traction comprising at least one of an acceleration of a vehicle while the vehicle traversed the driving surface, a coefficient of traction of the driving surface, or a potential tractive force between the driving surface and wheels of the vehicle [¶ 16 anomaly  between a tire… and road surface, ¶ 20 coefficient of friction/traction].

Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 102 (a)(2) and 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-8 , 10-11, 13-17, and 21-22 are rejected under 35 U.S.C. 102(a)(2) or in the alternative, 103 as obvious over US 2190155289 (“McNeil”).

As per claim 1 McNeil discloses an autonomous vehicle (AV), comprising [Fig. 1 Autonomous Vehicle]: 
a plurality of sensor systems that generate a plurality of sensor signals, the plurality of sensor signals indicative of a vehicle in a driving environment of the AV [abstract, ¶3 identify an appropriate motion path (by sensor data)  Fig. 1, 101 sensors, 103 Perception system]; and 
a computing system that is in communication with the plurality of sensor systems, wherein the computing system comprises [Fig. 1]:
[¶5 computer implemented, Fig. 1, 102 AV computing system]: 
generating, based upon the sensor signals [abstract; ¶ 3 using a variety of sensors, ¶ 7 based on sensors, ¶ 22-23], a plurality of position solutions for the vehicle in the driving environment [¶ 34, sensor data  can include information that describes the location and /or velocity vector of objects within the surrounding environment of autonomous vehicle], the position solutions indicative of positions of the vehicle over a period of time [¶ 41 perception system 103 can detect and track objects… over time], the positions being included in a region in the driving environment [¶ 34 surrounding environment of AV]; 
computing a magnitude of acceleration of the vehicle in the region in the driving environment during the period of time based upon the position solutions [¶ 40 perception system can determine… (data for surrounding objects) current acceleration; current heading ; current orientation, ¶ 41 over time, ¶ 42 prediction system can predict where each object will be located within the next five seconds, ten seconds, twenty seconds]; and  
controlling acceleration of the AV while the AV traverses the region based upon the computed magnitude of acceleration of the vehicle in the region [¶ 43 motion planning system based at least in part on the predicted one or more further locations of objects and/or state data], wherein the acceleration of the AV is controlled such that a maximum acceleration of the AV while the AV traverses the region is less than or equal to the computed magnitude of the acceleration of the vehicle in the region [¶ 17 anomaly data (traction/wheel friction) determine a maximum, ¶ 22 the autonomous vehicle can be associated with one or more other autonomous vehicles (e.g., as part of a fleet of autonomous vehicles, and/or the like), and the other autonomous vehicle(s) could be impacted by the anomaly. Accordingly, the remotely located computing system can communicate data indicating the anomaly and/or the geographic location lateral acceleration for AV to prevent the AV from exceeding its frictional capabilities, ¶ 23 the other autonomous vehicle can determine that it is proximate to the geographic location where the original autonomous vehicle determined an anomaly existed ( e.g., experienced a reduced coefficient of friction, and/or the like), can determine a motion plan that takes into account the anomaly ( e.g., can determine a maximum lateral acceleration to prevent it from exceeding].
McNeil is not explicit to magnitude of acceleration however McNeil does disclose using time windows and predicted time segments with determining object movement acceleration [¶ 40-42]. With acceleration and a working time window of that acceleration known, magnitude of acceleration would be understood to be determined as it only requires routine skill in the art to determine magnitudes of acceleration when given a determined acceleration and a time window of action. It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to understand that McNeil determining acceleration and a working window of time for predicting movement of the detected objects to also have determined magnitude of the objects acceleration for preventing collision to said moving objects detected by an autonomous vehicle to properly navigate a motion path effectively and safely.  

As per claim 15 McNeil discloses a method executed by an autonomous vehicle (AV), the method comprising: receiving sensor signals from a plurality of sensor systems mounted on the AV [abstract, ¶3 identify an appropriate motion path (by sensor data)  Fig. 1, 101 sensors, 103 Perception system]; 
[abstract, ¶3 identify an appropriate motion path (by sensor data), ¶ 22-23, ¶ 42 prediction system can predict where each object will be located within the next five seconds, ten seconds, twenty second, Fig. 1, 101 sensors, 103 Perception system]; 
computing an acceleration of the vehicle in the region of the driving environment as the vehicle traverses the region during the period of time based upon the position solutions [¶ 40 perception system can determine… (data for surrounding objects) current acceleration; current heading ; current orientation, ¶ 41 over time, ¶ 42 prediction system can predict where each object will be located within the next five seconds, tens seconds, twenty seconds]; and 
 controlling at least one of a braking system, a steering system, or a propulsion system of the AV based upon the acceleration of the vehicle in the region [¶ 43 motion planning system based at least in part on the predicted one or more further locations of objects and/or state data, control… gas, steering, braking and/or the like], wherein the at least one of the braking system, the steering system, or the propulsion system of the AV is controlled such that a maximum acceleration of the AV while the AV traverses the region is less than or equal to a magnitude of the acceleration of the vehicle in the region [¶ 17 anomaly data (traction/wheel friction) determine a maximum, ¶ 22 the autonomous vehicle can be associated with one or more other autonomous vehicles (e.g., as part of a fleet of autonomous vehicles, and/or the like), and the other autonomous vehicle(s) could be impacted by the anomaly. Accordingly, the remotely located computing system can communicate data indicating the anomaly and/or the geographic location lateral acceleration for AV to prevent the AV from exceeding its frictional capabilities, ¶ 23 the other autonomous vehicle can determine that it is proximate to the geographic location where the original autonomous vehicle determined an anomaly existed ( e.g., experienced a reduced coefficient of friction, and/or the like), can determine a motion plan that takes into account the anomaly ( e.g., can determine a maximum lateral acceleration to prevent it from exceeding].
Examiner’s Note: McNeil states using fleet management and sourcing data details from the fleet to be used by the AVs within the fleet [¶ 20]. It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to include other AVs in a fleet for data gathering through sensors for determining driving environment data for purposes of generating environmental data for autonomous driving systems to improve driving controls by having them based on increased pertinent data.

As per claim 2 McNeil discloses further wherein controlling the acceleration of the AV comprises controlling the acceleration of the AV based upon a maximum allowable acceleration value, the allowable acceleration value based upon the computed magnitude of the acceleration of the vehicle [¶ 20 data gathered from fleet of vehicles, ¶ 40 perception system can determine… (data for surrounding objects) current acceleration; current heading ; current orientation, ¶ 41 over time, ¶ 42 prediction system can predict where each object will be located within the next five seconds, tens seconds, twenty seconds, ¶ 43 motion planning based on predicted, ¶ 57 maximum lateral acceleration for AV to prevent AV from exceeding its frictional capabilities].
As per claim 4 McNeil discloses further wherein controlling the acceleration of the AV further comprises: computing a coefficient of traction of a driving surface in the region based upon the computed magnitude of acceleration of the vehicle in the region [¶ 22-23, ¶ 40-42 Perception system (position, current speed, heading, orientation,  yaw rate, ¶ 82 coefficient of friction… can determine a maximum lateral acceleration]; and controlling acceleration of the AV while the AV traverses the region based upon the further variables [¶ 43 motion plan].
As per claim 5 McNeil discloses further wherein computing the coefficient of traction of the driving surface is the region is further based upon an object type classification of the vehicle [¶ 22-23, ¶ 42 prediction system…for each object based on state data…  modeling can be used].
As per claim 6 McNeil discloses further wherein the object type classification indicates that an object detected in the driving environment based on the plurality of sensor signals is the vehicle [¶ 20 fleet data].
As per claim 8 McNeil discloses further wherein computing the coefficient of traction of the driving surface in the region is further based upon labeled data pertaining to the driving surface in the region [¶ 22-23, ¶ 20 surface anomaly, ¶ 79].
As per claim 10 McNeil discloses further wherein the labeled data is indicative of a surface material of the driving surface in the region [¶ 20 anomaly, sand, oil, water, ¶ 79].
As per claim 11 wherein controlling the acceleration of the AV further comprises: computing a potential tractive force of a driving surface in the region based upon the computed magnitude of acceleration of the vehicle in the region [¶ 17 anomaly data (traction/wheel friction) determine a maximum lateral acceleration for AV to prevent the AV from exceeding its frictional capabilities, ¶ 20 AV anomaly data shared for AV fleets]; and [¶ 22-23, ¶ 16-17].
As per claim 13 McNeil discloses further the acts further comprising transmitting surface data pertaining to a driving surface in the region of the driving environment to a server computing device, the surface data based upon the computed acceleration and indicative of a measure of traction of the driving surface [¶ 16, ¶ 20 communicate data indicating the anomaly and/or the geographic location to a remotely located computing system].
As per claim 14 McNeil discloses further wherein the transmitting the surface data is configured to cause the server computing device to transmit updated map data to a second AV, the updated map data including the surface data [¶ 20 associated with the fleet, ¶ 23 receive data indicating anomaly, subsequently determine… motion plan].
As per claim 16 McNeil discloses further wherein controlling at least one of the braking system, the steering system, or the propulsion system of the AV based upon the acceleration of the vehicle comprises: generating a measure of traction of a driving surface in the region of the driving environment based upon the computed acceleration of the vehicle in region [¶ 20 anomalies/coefficient of friction, detected by AV in fleet, sends data to fleet computing system, ¶ 23 other fleet AVs share and use detected anomaly data]; and 
controlling at least one of the braking system, the steering system, or the propulsion system based upon the measure of the traction of the driving surface in the region [¶ 17Anomaly data used by AVs for determining motion plan (example, determine max lateral acceleration AV) and interface with AV controls to implement motion plan, ¶ 22-23].
Examiner’s Note: “Object” as stated in the claim is understood as other vehicles that share data [see Applicant Pub. ¶ 50].
As per claim 17 McNeil discloses further wherein the measure of traction of the driving surface in the region is one of a coefficient of traction of the driving surface or a potential tractive force of the driving surface with respect to a wheel of the AV [¶ 17 frictional capabilities (of the tire), ¶ 20 coefficient of friction, ¶ 22-23].
As per claim 21 McNeil discloses the acts further comprising evaluating whether the magnitude of the acceleration of the vehicle in the region is anomalous relative to an expected acceleration for an object in the region [¶ 5 system to determine anomaly exists between tire and surface, ¶ 17 determine maximum lateral acceleration (based on frictional capabilities e.g. of the tire for which the anomaly exists, and/or the like)].
McNeil is not explicit to magnitude of acceleration however McNeil does disclose using time windows and predicted time segments with determining object movement acceleration [¶ 40-42]. With acceleration and a working time window of that acceleration known, magnitude of acceleration would be understood to be determined as it only requires routine skill in the art to determine magnitudes of acceleration when given a determined acceleration and a time window of action. It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to understand that McNeil determining acceleration and a working window of time for predicting movement of the detected objects to also have determined magnitude of the objects acceleration for preventing collision to said moving objects detected by an autonomous vehicle to properly navigate a motion path effectively and safely.  
As per claim 22 McNeil discloses further wherein controlling the acceleration of the AV while the AV traverses the region comprises controlling the AV to decelerate while the AV traverses the region [¶ 22-23, ¶ 43 can directly or indirectly control actuators… that control gas and/or power flow, steering, braking, or the like].

Claims 9 and 12 are rejected under 35 U.S.C. 103 as obvious over US 2190155289 (“McNeil”) in further view of US 20160301969 (“Morton”).

As per claim 9 McNeil is silent to however Morton discloses further wherein the labeled data is indicative of a grade of the driving surface in the region [¶ 53 sensors include… correspond to slope or grade of the road].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify McNeil with the teachings of Morton to use extensive data schemes within autonomous system to generate safer traveling based on pertinent information involving the AVs for efficiently navigating while utilizing all sensor control schemes within the AV to maximize safety and efficiency of the AV operations. 
As per claim 12 McNeil is not explicit to however Morton discloses further wherein computing the potential tractive force is further based upon a weight value, the weight value being indicative of an approximate weight of the AV [¶ 40 pressure sensors (with knowledge of vehicle weight…)].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify McNeil with the teachings of Morton to use extensive data schemes within autonomous system to generate safer traveling based on pertinent information involving the AVs for efficiently navigating while utilizing all sensor control schemes within the AV to maximize safety and efficiency of the AV operations. 


Additional Art to Consider
Application KR 2014050992 titled, Brake device mounted in electric vehicle,…, discloses an emergency braking system that takes into account slipping at the tires and accounts for such variables in the control system. This is similar to the Applicant’s invention in that Applicant’s reliance on a slippage variable for making determinations on the control scheme.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A CASTRO whose telephone number is (571)272-4836. The examiner can normally be reached 10-6pm on campus.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL A. CASTRO
Examiner
Art Unit 3662



/P.A.C/            Examiner, Art Unit 3662                 

/JELANI A SMITH/            Supervisory Patent Examiner, Art Unit 3662